Per Curiam.
Defendant was charged with attempted aggravated rape, and after a jury was selected pled guilty to indecent liberties. On this appeal from the judgment of conviction, which was stayed pending a postconviction hearing, defendant also seeks review of the issues raised by the order denying postconviction relief. The issues raised are whether defendant was accorded adequate representation, and whether his plea was induced by fear.
Defendant asserts that intoxication, drugs, and mental illness deprived him of the intent necessary to commit the crime of indecent liberties. Because he had previously been confined in a mental hospital, defendant asserts that counsel should have raised his insanity as a defense. These matters were all considered by the postconviction court, and the record sustains its findings that they are without merit.
Defendant’s conviction resulted from a plea agreement which was fully explored with him in open court before sentence. He readily ad*441mitted his participation in the offense, and we are satisfied that his plea was induced by a recognition of his guilt.
Affirmed.